 

Exhibit 10.4

 

EXECUTION VERSION

OPTION AGREEMENT

THIS OPTION AGREEMENT (this “Agreement”) is made and entered into this 2nd day
of March, 2015 (the “Effective Date”), by and among, Musclepharm Corporation, a
Nevada Corporation (“MP”), and INI Parent, Inc., a Delaware corporation (the
“Company”).  This Agreement shall become effective on the Effective Date (as
defined below).

RECITALS

A. On the date hereof,  MP and the Company are entering into a Warrant Purchase
Agreement (the “Warrant Agreement”), pursuant to which the Company is issuing to
MP a warrant (the “Warrant”) to purchase shares of the Company’s Class B common
stock, par value $0.001 per share (the “Class B Common Stock”), as more fully
described in the Warrant Agreement.

B. All capitalized terms used herein and not otherwise defined shall have the
same meanings as set forth in the Warrant Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements hereinafter set forth, MP and the Company hereby covenant and agree
as follows:

1.MP Purchase Option.  At any time on or prior to [*] (the “Option Period”),
subject to the provisions in this Agreement and assuming the Exercise Conditions
remain capable of being satisfied, MP shall have the right (the “Option”) to
purchase all of the remaining outstanding shares of the Company’s Common Stock
MP does not own after giving effect to the exercise of the Warrant (and not less
than all) on a Fully-Diluted Basis, based on an enterprise value, representing
the aggregate value of 100% of the Company, equal to [*] Dollars ($[*]) in cash
(the “Purchase Price”); provided that a condition to the exercise of the Option
shall be the execution, delivery and consummation of the transaction
contemplated by the Warrant Agreement.  Such purchase shall be consummated
pursuant to a definitive merger agreement that shall be typical for transactions
of this nature and which shall be reasonably negotiated by MP and the Company,
pursuant to which, among other things, the Company would merge with a subsidiary
of MP and survive the merger as a wholly-owned subsidiary of MP (the
“Merger”).   To exercise the Option, the Company must deliver written notice of
its exercise of the Option (the “Notice”) at least three (3) months prior to the
date of the consummation of the Merger. For purposes of clarification, MP must
deliver a Notice to the Company no later than the date that is fifteen ([*])
months after the Effective Date.   

2.Closing.  The closing of the Merger (the “Option Closing”) shall occur, if at
all, at the offices of McDermott, Will & Emery as soon as practicable but in no
event later than three (3) months after the Notice has been delivered to the
Company, provided, that, the other conditions to the Closing have been
satisfied.

3.Deliveries by MP.  At the Option Closing, MP shall deliver the following to
the Company:

(a)an executed copy of the Notice of Exercise;

(b)the Aggregate Exercise Price;

(c)the Purchase Price; and

(d)such other instruments or documents as may be necessary or appropriate to
carry out the transactions contemplated hereby.

4.Deliveries by the Company.  At an Option Closing, the Company shall deliver
the following to MP:

(a)a certificate of an officer of the Company certifying, as of the date of an
Option Closing, attached copies of resolutions of the board of directors and
shareholders of the Company, approving and authorizing the Merger at the Option
Closing; and

(b)such other endorsements, instruments or documents as may be necessary or
appropriate to carry out the transactions contemplated hereby.

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

--------------------------------------------------------------------------------

 

5.Representations and Warranties of the Company.  The Company represents and
warrants to MP as of the Effective Date and as of the Option Closing, as
follows:

(a)Organization, Standing and Authority.  The Company is an entity which is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation.  The Company has all requisite power and
authority, without the consent of any other person, to execute and deliver this
Agreement and the documents to be delivered at the Option Closing, and to carry
out the transactions contemplated hereby and thereby.

(b)Approvals.  No approval, authorization, registration, consent, order or other
action of or filing with any third-party or person, including any court,
administrative agency or other government authority, is required for the
execution and delivery by the Company of this Agreement and the agreements and
documents referred to herein or the performance by the Company of its
obligations hereunder or thereunder.

(c)Capitalization.  Set forth on Schedule 1 attached hereto is a true, complete,
and accurate capitalization table of the Company as of the date hereof on a
fully diluted basis, taking into account all equity interests of the Company
issued or outstanding, or issuable upon conversion or exchange of any security,
and any rights, options, or warrants or other agreements to acquire any such
equity interests.

6.Representations and Warranties of MP.  MP represents and warrants to the
Company as of the Effective Date and as of the Option Closing, as follows:

(a)Organization, Standing and Authority.  MP is an entity which is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation.  MP has all requisite power and authority,
without the consent of any other person, to execute and deliver this Agreement
and the documents to be delivered by such party at the Option Closing, if any,
and to carry out the transactions contemplated hereby and thereby.

(b)Approvals.  No approval, authorization, registration, consent, order or other
action of any third-party or person or filing with any third-party or person,
including any court, administrative agency or other government authority, is
required for the execution and delivery by MP of this Agreement and the
agreements and documents referred to herein or the performance by MP of its
obligations hereunder or thereunder.

7.Covenants.

(a)From April 1, 2015, through the earlier of (i) the expiration of Option
Period or (ii) the Option Closing, the Company shall make all books, records,
and documents of the Company relating to it and its business available for
inspection by MP or MP’s business, legal, and financial advisors upon reasonable
advance notice, subject to reasonable limitations required by the Company for
competition purposes or as required by confidentiality obligations imposed on
the Company by third parties.

(b)During the period from the date hereof until the until the earlier of (i) the
expiration or termination of this Agreement, and (ii) the Option Closing
(assuming MP exercises the Option), except with the prior consent of MP (such
consent not to be unreasonably withheld, conditioned or delayed), the Company
shall not, directly or indirectly declare or pay any cash dividend.

8.General Provisions.

(a)Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered in accordance with the terms of
Section 14 of the Warrant Agreement.

(b)Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts each of which shall be deemed an original, but all of which
together constitute one and the same instrument.

(c)Entire Transaction.  This Agreement, the Warrant Agreement and the agreements
and documents referred to herein and therein is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein.

(d)Captions.  The titles and captions of the Sections and other provisions of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

- 2 -

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

--------------------------------------------------------------------------------

 

(e)Amendments and Waiver.  Neither this Agreement nor any term hereof may be
amended, changed, waived, discharged or terminated without the prior written
consent of the Company and MP to such action.  No waiver by any party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

(f)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns, provided
that neither party shall have the right to assign its rights, or to delegate its
obligations, hereunder without the prior written consent of the other party.

(g)Announcements.  The Parties to this Agreement shall not disclose to others
the fact that this Agreement has been entered into or any of the terms of this
Agreement, without the written approval of the other Parties hereto.

(h)No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person or entity other than the parties hereto.

(i)Severability.  If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

(j)Governing Law.  This Agreement is to be construed and enforced in accordance
with and governed by the laws of the State of Delaware and without regard to the
principles of conflicts of law of such state.

(k)Exclusive Venue.  THIS AGREEMENT, AND ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT, WILL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES
OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE.  THE PARTIES AGREE THAT ALL DISPUTES, LEGAL ACTIONS, SUITS AND
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE BROUGHT
EXCLUSIVELY IN A FEDERAL DISTRICT COURT LOCATED IN THE DISTRICT OF DELAWARE OR
THE DELAWARE COURT OF CHANCERY IN NEW CASTLE COUNTY, DELAWARE (COLLECTIVELY THE
“DESIGNATED COURTS”).  EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DESIGNATED COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY OTHER FORUM.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL CLAIMS OF IMMUNITY FROM JURISDICTION AND ANY OBJECTION
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON
THE BASIS THAT ANY DISPUTE, ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED
COURTS HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM OR VENUE.

(l)Mutual Waiver of Jury Trial.  THE PARTIES EACH WAIVE THEIR RESPECTIVE RIGHT
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
OR RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AFFILIATE
OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE.  THE COMPANY AND MP EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

 

- 3 -

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

--------------------------------------------------------------------------------

 

(m)Construction.  Unless the context otherwise requires, “or” is not exclusive,
and references to sections or subsections refer to sections or subsections of
this Agreement.  All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

(n)Fees and Expenses.  All reasonable fees and expenses (including, without
limitation, legal, auditing and accounting fees, costs and expenses) incurred by
MP in connection with considering, pursuing, negotiating, documenting and
consummating this Agreement and the transaction contemplated hereby shall be
borne and paid by MP.

(o)Termination. If the Warrant Agreement is terminated, this Agreement shall
automatically terminate and be of no force or effect.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

- 4 -

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed or caused this
Agreement to be executed all as of the date first written above.

 

MP:

 

Company:

 

 

 

MUSCLEPHARM CORPORATION

 

INI PARENT, INC.

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

--------------------------------------------------------------------------------

 

Schedule 1

 

Capitalization

 

- 6 -